

Exhibit 10.1
Banc of California, Inc.
EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN


1.Purpose. The purpose of this Banc of California, Inc. Executive Change in
Control Severance Plan (this “Plan”) is to retain certain officers and employees
of the Company and its Subsidiaries by providing appropriate severance benefits
and to ensure their continued dedication to their duties, including in the event
of a Change in Control.
2.Eligible Participants. Employees participating in the Plan (each, a
“Participant”) will be:
(a)such officers and employees whose names are set forth on Exhibit A hereto;
and
(b)other officers and employees who are selected by the Compensation, Nominating
and Corporate Governance Committee of the Board (the “Committee”) in its sole
discretion and designated as a Participant, provided, that the persons in the
positions of Chief Executive Officer and Chief Financial Officer of the Company
on the Effective Date shall not be included as Participants in this Plan unless
otherwise expressly designated by the Committee as Participants in the future.
3.Payments upon a Qualifying CIC Termination.
(a)Qualifying Change in Control Termination. If, during the period of twelve
(12) months following a Change in Control (the “CIC Termination Period”), the
employment of the Participant is terminated under circumstances constituting a
Qualifying Termination, then, subject to the Participant’s execution of a
Release as set forth in Section 4 below, the Company shall provide to the
Participant:
(i) a lump sum cash payment equal to the result of multiplying the Participant’s
applicable Severance Multiple by the sum of (A) the Participant’s Base Salary
and (B) the Participant’s Target Bonus; and
(ii) in equal monthly installments for the COBRA Coverage Period, an amount
equal to the monthly COBRA premium less an amount equal to the portion of the
monthly health-care premium Participant was paying prior to the Date of
Termination; provided, that in the event the Participant becomes employed with
another employer and becomes eligible to receive welfare benefits from such
employer, the welfare benefits described herein shall cease.
The cash payments specified in paragraph (i) of this Section 3(a) shall be paid
within 60 days (or the next following business day if the 60th day is not a
business day) following the Date of Termination. The treatment of any Company
equity awards (or equity awards issued to the Participant in replacement of such
Company equity awards in connection with the Change in Control) that remain
outstanding and unvested as of the Date of Termination shall be governed by the
Company’s equity incentive plans (or any successor plans) and any award
agreements thereunder. In addition, as soon as practicable following the Date of
Termination, the Company shall pay or provide to the Participant the Accrued
Benefits (which, for the avoidance of doubt, shall not be subject to the
Participant’s execution of a Release as set forth in Section 4 below).
If a Participant received compensation or benefits prior to the CIC Termination
Period, including such things as sign-on bonuses or relocation benefits, which
would have otherwise been reimbursable to the Company in the event of a
voluntary termination of employment in the normal course, there will be no
required repayment upon a Qualifying Termination during the CIC Termination
Period.
Notwithstanding anything in this Plan to the contrary, if the Participant’s
employment is terminated by the Company other than for Cause or Disability prior
to a Change in Control, and the Participant reasonably demonstrates that such
termination was at the request or suggestion of a third party who has indicated
an intention or taken steps reasonably calculated to effect a Change in Control
(a “Third Party”) and a Change in Control involving such Third
1

--------------------------------------------------------------------------------



Party occurs, then for all purposes of this Plan, the date of a Change in
Control shall mean the date immediately prior to the date of such termination of
employment.
(b)Non-Qualifying Termination During CIC Termination Period. If during the CIC
Termination Period, the employment of the Participant shall terminate by reason
other than a Qualifying Termination, then as soon as practicable following the
Date of Termination, the Company shall pay or provide to the Participant the
Accrued Benefits. The Company may make such additional payments, and provide
such additional benefits, to the Participant as the Company and the Participant
may agree in writing.
(c)No Duplication. Except as otherwise expressly provided pursuant to this Plan,
this Plan shall be construed and administered in a manner which avoids
duplication of compensation and benefits which may be provided under any other
plan, program, policy or other arrangement or individual contract or under any
statute, rule or regulation. In the event a Participant is covered by any other
plan, program, policy, individually negotiated agreement or other arrangement,
in effect as of his or her Date of Termination, that may duplicate the payments
and benefits provided for in this Section 3, the Committee is specifically
empowered to reduce or eliminate the duplicative benefits provided for under the
Plan. For the avoidance of doubt, amounts awarded under a retention bonus that
payout in connection with a qualifying termination of employment shall not be
considered duplicative of the severance benefits provided under Section 3 of
this Plan.
4.Release. A Participant’s receipt of payments and benefits under Section 3(a)
above will be conditioned on the Participant’s execution and delivery of a
general release and waiver in the form used by the Company immediately prior to
the Change in Control (a “Release”), which re-affirms the Participant’s
obligations to observe the terms of the restrictive covenants set forth under
Section 8 below, and which shall be provided to the Participant no later than
twenty one (21) days after the Date of Termination and must be executed by the
Participant, become effective and not be revoked by the Participant within any
applicable revocation period.
5.Withholding Taxes. The Company shall withhold from all payments due to the
Participant (or his or her beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.
6.Expenses. If any contest or dispute shall arise under this Plan involving
termination of a Participant’s employment with the Company or involving the
failure or refusal of the Company to perform fully in accordance with the terms
hereof, the Company shall reimburse the Participant for all reasonable legal
fees and expenses, if any, incurred by the Participant in connection with such
contest or dispute (regardless of the result thereof) within thirty (30) days of
receipt of evidence thereof; provided, however, the Participant shall be
required to repay any such amounts to the Company to the extent that a court
issues a final and non-appealable order setting forth the determination that the
position taken by the Participant was frivolous or advanced by the Participant
in bad faith.
7.No Guarantee of Continued Employment. Nothing in this Plan will be deemed to
entitle the Participant to continued employment with the Company or its
Subsidiaries. Nothing in this Plan or any Participant's participation in the
Plan shall be construed to alter the at-will employment status of any
Participant, which employment may be terminated by the Company at any time and
for any reason, with or without notice.
8.Restrictive Covenants. As sufficient consideration provided in exchange for
the Participant’s continued employment with the Company and participation in
this Plan, the Participant will be deemed to have not objected to the
restrictive covenants set forth in this Section 8.
(a)Non-Solicitation. During the period of twenty four (24) months following the
Date of Termination, the Participant shall not, and shall not assist any other
person to (i) Solicit for hiring any employee of the Company or any of its
affiliates (or any individual who was such an employee at any time within the
twelve (12) month period preceding such Solicitation), or seek to persuade any
employee of the Company or any of its affiliates (or any individual who was such
an employee at any time within the twelve (12) month period preceding such
2





--------------------------------------------------------------------------------



action) to discontinue employment, or (ii) Solicit or encourage any independent
contractor providing services to the Company or any of its affiliates to
terminate or diminish its relationship with them.
(b)Customer and Potential Customer Non-Interference. During the period of twelve
(12) months following the Date of Termination, the Participant shall not,
directly or indirectly, individually or (i) on behalf of any other employer or
any other business, person or entity, entice, induce, Solicit or attempt or
participate in enticing, inducing or Soliciting, any Customer or Potential
Customer of the Company to cease or reduce or refrain from doing business with
the Company; or (ii) on behalf of any Competitive Business, entice, induce,
Solicit or attempt or participate in enticing, inducing or Soliciting, or accept
or attempt or participate in accepting, business from any Customer or Potential
Customer of the Covered Unit(s).
(c)No Disparagement or Detrimental Comments. During the Participant’s employment
with the Company and thereafter, the Participant shall not, directly or
indirectly, make or publish, or cause to be made or published, any statement,
observation or opinion, whether verbal or written, that criticizes, disparages,
defames or otherwise impugns or reasonably may be interpreted to criticize,
disparage, defame or impugn, the character, integrity or reputation of the
Company or its products, goods, systems or services, or its current or former
directors, officers, employees, agents, successors or assigns. Nothing in this
Section 8(c) is intended or should be construed to prevent the Participant from
providing truthful testimony or information to any person or entity as required
by law or fiduciary duties or as may be necessary in the performance of the
Participant’s duties in connection with the Participant’s employment with the
Company.
(d)Confidentiality. During the Participant’s employment with the Company and
thereafter, the Participant shall not use or disclose, except on behalf of the
Company and pursuant to and in compliance with its direction and policies, any
Confidential Information of (i) the Company or (ii) any third party received by
the Company in which the Company is obligated to keep confidential. After the
Date of Termination, the Participant shall not take originals or copies of any
records, papers, programs, computer software and documents and all matter of
whatever nature containing secret or Confidential Information of the Company or
any of its affiliates. This Section 8(d) will apply in addition to, and not in
derogation of, any other confidentiality or non‑disclosure agreement that may
exist, now or in the future, between the Participant and the Company.
(e)Consideration and Acknowledgment. As sufficient consideration provided in
exchange for the Participant’s continued employment with the Company and
participation in this Plan, the Participant will be deemed to have acknowledged
and agreed to each of the following: (i) the Participant’s participation in the
Plan is voluntary; (ii) the scope and duration of the restrictions in Section 8
are fair and reasonable; (iii) if any provisions of Sections 8(a) through (d),
or any part thereof, are held to be unenforceable, the court making such
determination shall have the power to revise or modify such provision to make it
enforceable to the maximum extent permitted by applicable law and, in its
revised or modified form, such provision shall then be enforceable, and if the
provision is not capable of being modified or revised so that it is enforceable,
it shall be excised from the Plan without affecting the enforceability of the
remaining provisions; and (iv) the time period of the Participant’s obligations
under Sections 8(a) and (b) shall be extended by a period equal to the length of
any breach of those obligations by the Participant in addition to any and all
other remedies provided by this Plan or otherwise available to the Company at
law or in equity. Nothing contained in the Plan limits the Participant’s ability
(1) to report possible violations of law or regulation to, or file a charge or
complaint with, the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Department of Justice, the Congress, any
Inspector General, or any other federal, state or local governmental agency or
commission (“Government Agencies”); (2) to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company; or (3) under applicable United
States Federal law to (i) disclose in confidence trade secrets to Federal,
state, and local government officials, or to an attorney, for the sole purpose
of reporting or investigating a suspected violation of law or (ii) disclose
trade secrets in a document filed in a lawsuit or other proceeding, but only if
the filing is made under seal and protected from public disclosure.
3





--------------------------------------------------------------------------------



(f)Forfeiture and Clawback. As sufficient consideration provided in exchange for
the Participant’s continued employment with the Company and participation in
this Plan, the Participant will be deemed to have agreed that if the Participant
materially breaches any provision of Sections 8(a) through (d), in addition to
any and all other remedies available to the Company, (i) any payments to be
provided under Section 3 (other than the Accrued Benefits) shall upon written
notice (which may be in electronic form) immediately be forfeited; and (ii) the
Company shall have the right upon written notice (which may be in electronic
form) to reclaim and receive from the Participant the gross amount of any
payments provided under Section 3 (other than the Accrued Benefits), and any
such return of such payments by the Participant which requires action on the
part of the Participant shall be made within five (5) business days following
receipt of written demand therefore.
9.Section 280G of the Code.
(a)To the extent that any payment or distribution to or for the benefit of the
Participant pursuant to the terms of this Plan or any other plan, arrangement or
agreement with the Company, any of its affiliated companies, any person whose
actions result in a change of ownership or effective control covered by
Section 280G(b)(2) of the Code or any person affiliated with the Company or such
person, whether paid or payable or distributed or distributable pursuant to the
terms of this Plan or otherwise (the “Payments”) would be subject to the excise
tax (the “Excise Tax”) imposed by Section 4999 of the Code, then the Company
shall reduce the payments to the amount that is (after taking into account
federal, state, local and social security taxes at the maximum marginal rates,
including any excise taxes imposed by Section 4999 of the Code) one dollar less
than the amount of the Payments that would subject the Participant to the Excise
Tax (the “Safe Harbor Cap”) if, and only if, such reduction would result in the
Participant receiving a higher net after-tax amount. Unless the Participant
shall have given prior written notice specifying a different order to the
Company to effectuate the Safe Harbor Cap, the Payments to be reduced hereunder
will be determined in a manner which has the least economic cost to the
Participant and, to the extent the economic cost is equivalent, will be reduced
in the inverse order of when the Payment would have been made to the Participant
until the reduction specified herein is achieved. the Participant’s right to
specify the order of reduction of the Payments shall apply only to the extent
that it does not directly or indirectly alter the time or method of payment of
any amount that is deferred compensation subject to (and not exempt from)
Section 409A.
(b)All determinations required to be made under this Section 9, including
whether and when the Safe Harbor Cap is required and the amount of the reduction
of the Payments pursuant to the Safe Harbor Cap and the assumptions to be
utilized in arriving at such determination, shall be made by a public accounting
firm that is retained by the Company as of the date immediately prior to the
Change in Control (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Participant within fifteen
(15) business days of the receipt of notice from the Company or the Participant
that there has been a Payment, or such earlier time as is requested by the
Company (collectively, the “Determination”). In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Change in Control, an independent accounting firm selected by the
Company may be appointed to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
The Determination by the Accounting Firm shall be final, binding and conclusive
upon the Company and the Participant. To the extent a Participant’s reasonable
out-of-pocket expenses are reimbursed by the Company, the Participant shall
cooperate with any reasonable requests by the Company in connection with any
contests or disputes with the Internal Revenue Service in connection with the
Excise Tax.
10.Successors; Binding Agreement.
(a)This Plan will survive any Change in Control, and the provisions of this Plan
will be binding upon the surviving corporation, which will be treated as the
Company hereunder. The benefits provided under this Plan shall inure to the
benefit of and be enforceable by the Participant’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Participant dies while any amounts would be
payable to the Participant hereunder had the Participant continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Plan to such person or persons
4





--------------------------------------------------------------------------------



appointed in writing by the Participant to receive such amounts or, if no person
is so appointed, to the Participant’s estate.
(b)The Company agrees that concurrently with any Business Combination (other
than a Non-Control Transaction), it will cause any successor or transferee
unconditionally to assume, by written instrument delivered to the Participant
(or the Participant’s beneficiary or estate), all of the obligations of the
Company hereunder. Failure of the Company to obtain such assumption prior to the
effectiveness of any such Business Combination shall constitute Good Reason
hereunder. For purposes of implementing the foregoing, (i) the date on which any
such Business Combination becomes effective shall be deemed the date Good Reason
occurs, and (ii) the Participant shall be entitled to terminate employment for
Good Reason immediately prior to the time the Business Combination becomes
effective and receive compensation and other benefits from the Company in the
same amount and on the same terms as the Participant would have been entitled
hereunder if the Participant’s employment were terminated for Good Reason during
the CIC Termination Period.
11.Notice. For purposes of this Plan, all notices and other communications
required or permitted hereunder must be in writing and will be deemed to have
been duly given when (i) delivered by hand or (ii) two (2) business days after
deposit in the United States mail, certified and return receipt requested,
postage prepaid and addressed as follows:
If to the Participant: the address listed as the Participant’s address in the
Company’s personnel files.
If to the Company (other than requests to be delivered pursuant to
Section 12(b)(ii)) :
Banc of California, Inc.
3 MacArthur Place, Santa Ana
California, 92707
Attention: General Counsel
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
12.Full Settlement; Resolution of Disputes and Costs.
(a)In no event will the Participant be obligated to seek other employment or
take other action by way of mitigation of the amounts payable to the Participant
under any of the provisions of this Plan and except as provided in
Section 3(a)(ii) and Section 8(g), such amounts shall not be reduced whether or
not the Participant obtains other employment.
(b)Subject to Section 17 and to the fullest extent permitted by law, any dispute
or controversy arising under or in connection with this Plan shall be settled
exclusively by arbitration and pursuant to the following:
(i) Any arbitration shall be conducted before one neutral arbitrator selected by
the Company and the Participant (each, a “Party” and collectively, the
“Parties”) under the JAMS Employment Arbitration Rules & Procedures then in
effect.
(ii) Either Party may initiate arbitration by making a written request to
arbitrate to the other Party listing the claim(s) to be arbitrated. Requests to
the Company and requests to the Participants shall be delivered pursuant to
Section 11 of this Plan. The arbitration shall take place in the county where
the Participant was last employed by the Company. The Company shall pay the
arbitrator’s fees and any other administrative fees related to the arbitration.
(iii) The arbitrator shall apply applicable law to determine issues of liability
and damages regarding all claims to be arbitrated. The arbitrator is authorized
to award any remedy or relief that would have been available to the Parties had
the matter been heard in court. The decision of the arbitrator
5





--------------------------------------------------------------------------------



shall be in writing and shall provide the reasons for the arbitrator’s award.
The arbitrator’s authority to resolve disputes and make awards under this Plan
is limited to disputes between (a) the Participant as an individual and the
Company; and (b) the Participant as an individual and any current or former
officer, director, representative, and/or agent for conduct within the scope of
his or her employment with the Company, which includes all parents and
subsidiaries of the Company. No arbitration award or decision will have any
preclusive effect as to issues or claims in any dispute with anyone who is not a
named party to the arbitration. This arbitration provision shall not be
construed to deprive a party of any substantive right preserved by law.
13.Employment with Subsidiaries. Employment with the Company for purposes of
this Plan shall include employment with any Subsidiary.
14.Survival. The respective obligations and benefits afforded to the Company and
the Participant as provided in Sections 3 (to the extent that payments or
benefits are owed as a result of a termination of employment that occurs during
the term of this Plan), 4, 5, 6 and 8 shall survive the termination of this
Plan.
15.GOVERNING LAW; VALIDITY. EXCEPT TO THE EXTENT THIS PLAN IS SUBJECT TO ERISA,
THE INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS PLAN SHALL BE GOVERNED
BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE
OF CALIFORNIA, WITHOUT REGARD TO THE PRINCIPLE OF CONFLICTS OF LAWS, AND
APPLICABLE FEDERAL LAWS. THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OF
THIS PLAN SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION
OF THIS PLAN, WHICH OTHER PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT.
16.Amendment and Termination. The Committee may amend or terminate the Plan at
any time without the consent of the Participants; provided, however, the Plan
may not be amended, modified, suspended or terminated except with the express
written consent of each Participant who would be adversely affected by any such
amendment, modification, suspension or termination, and provided, further, that
that any termination or amendments to the Plan that are adverse to the interests
of any Participant and made in anticipation of a Change in Control will give a
Participant the right to enforce his or her rights pursuant to Section 18.
Notwithstanding the foregoing, during the period commencing on a Change in
Control and ending on the second anniversary of the Change in Control, no
Participant’s participation hereunder may be terminated and the Plan may not be
terminated or amended in any manner which is materially adverse to the interests
of any Participant without the prior written consent of such Participant.
17.Interpretation and Administration. The Plan shall be administered by the
Committee (or any successor committee). The Committee (or any successor
committee) will have the authority (i) to exercise all of the powers granted to
it under the Plan, (ii) to construe, interpret and implement the Plan, (iii) to
prescribe, amend and rescind rules and regulations relating to the Plan, (iv) to
make all determinations necessary or advisable in administration of the Plan,
(v) to correct any defect, supply any omission and reconcile any inconsistency
in the Plan, (vi) to delegate its responsibilities and authority hereunder to a
subcommittee of the Committee, and (vii) with respect to Participants who are
not officers, to delegate its responsibilities and authority hereunder to a
person or group of persons who is employed by the Company. Actions of the Board
or the Committee (or any successor committee) shall be taken by a majority vote
of its members. All determinations by the Committee (or any successor committee)
shall be made in the Committee’s reasonable discretion; provided, however, that
any arbitrator or arbitration panel that adjudicates any dispute, controversy or
claim arising between a Participant and the Company, or any of their delegates
or successors, in respect of any such determinations, will apply a de novo
standard of review to any determinations made by such person. Such de novo
standard shall apply notwithstanding the grant of full discretion hereunder to
the Board or the Committee or characterization of any such decision by the Board
or the Committee as final, binding or conclusive on any party.
18.Claims and Appeals. Participants may submit claims for benefits by giving
notice to the Committee pursuant to Section 11 of this Plan. If a Participant
believes that he or she has not received coverage or
6





--------------------------------------------------------------------------------



benefits to which he or she is entitled under the Plan, the Participant may
notify the Committee in writing of a claim for coverage or benefits pursuant to
Section 11 of this Plan. If the claim for coverage or benefits is denied in
whole or in part, the Committee shall notify the applicant in writing of such
denial within thirty (30) days (which may be extended to sixty (60) days under
special circumstances), with such notice setting forth: (i) the specific reasons
for the denial; (ii) the Plan provisions upon which the denial is based;
(iii) any additional material or information necessary for the applicant to
perfect his or her claim; and (iv) the procedures for requesting a review of the
denial. Upon a denial of a claim by the Committee, the Participant may:
(x) request a review of the denial by the Committee or, where review authority
has been so delegated, by such other person or entity as may be designated by
the Committee for this purpose; (y) review any Plan documents relevant to his or
her claim; and (z) submit issues and comments to the Committee or its delegate
that are relevant to the review. Any request for review must be made in writing
and received by the Committee or its delegate within sixty (60) days of the date
the applicant received notice of the initial denial, unless special
circumstances require an extension of time for processing. The Committee or its
delegate will make a written ruling on the applicant’s request for review
setting forth the reasons for the decision and the Plan provisions upon which
the denial, if appropriate, is based. This written ruling shall be made within
thirty (30) days of the date the Committee or its delegate receives the
applicant’s request for review unless special circumstances require an extension
of time for processing, in which case, a decision will be rendered as soon as
possible, but not later than sixty (60) days after receipt of the request for
review. All extensions of time permitted by this Section 18 will be permitted at
the sole discretion of the Committee or its delegate. If the Committee does not
provide the Participant with written notice of the denial of his or her appeal,
the Participant’s claim shall be deemed denied. Notice provided to the Company
under Section 11 of this Plan shall constitute notice to the Committee.
19.Type of Plan. This Plan is intended to be, and shall be interpreted as, an
unfunded employee welfare plan under Section 3(1) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) and Section 2520.104-24 of the
Department of Labor Regulations, maintained primarily for the purpose of
providing employee welfare benefits, to the extent that it provides welfare
benefits, and under Sections 201, 301 and 401 of ERISA, as a plan that is
unfunded and maintained primarily for the purpose of providing deferred
compensation, to the extent that it provides such compensation, in each case,
for a select group of management or highly compensated employees (i.e., a “top
hat” plan).
20.Non-Assignability. Benefits under the Plan may not be assigned by the
Participant. The terms and conditions of the Plan shall be binding on the
successors and assigns of the Company.
21.Effect on Other Plans, Agreements and Benefits. Except to the extent
expressly set forth herein, any benefit or compensation to which a Participant
is entitled under any agreement between the Participant and the Company or under
any plan maintained by the Company in which the Participant participates or
participated will not be modified or lessened in any way, but will be payable
according to the terms of the applicable plan or agreement. Notwithstanding the
foregoing, any benefits received by a Participant pursuant to this Plan will be
in lieu of any severance benefits to which the Participant would otherwise be
entitled under any general severance policy or other severance plan maintained
by the Company for its officers or employees and, upon consummation of a Change
in Control, Participants will in no event be entitled to participate in any such
severance policy or other severance plan maintained by the Company for its
officers or employees.
22.Section 409A.
(a)The Plan is intended to comply with the requirements of Section 409A or an
exemption or exclusion therefrom and, with respect to amounts that are subject
to Section 409A, will in all respects be administered in accordance with Section
409A. Any payments that qualify for the “short-term deferral” exception or
another exception under Section 409A will be paid under the applicable
exception. Each payment of compensation under this Plan will be treated as a
separate payment of compensation for purposes of Section 409A. All payments to
be made upon a termination of employment under this Plan may only be made upon a
“separation from service” under Section 409A. In no event may a Participant,
directly or indirectly, designate the calendar year of any payment under this
Plan.
7





--------------------------------------------------------------------------------



(b)Notwithstanding any other provision of this Plan, to the extent that the
right to any payment (including the provision of benefits) hereunder provides
for the “deferral of compensation” within the meaning of Section 409A(d)(1) of
the Code and the Participant is subject to Section 409A, the payment shall be
paid (or provided) in accordance with the following:
(i) If the Participant is a “Specified Employee” on the Date of Termination, and
if a payment is required to be delayed pursuant to Section 409A(a)(2)(B)(i) of
the Code, then no such payment shall be made or commence during the period
beginning on the Date of Termination and ending on the date that is six (6)
months following the Date of Termination or, if earlier, on the date of the
Participant’s death, if the earlier making of such payment would result in tax
penalties being imposed on the Participant under Section 409A. The amount of any
payment that otherwise would be paid to the Participant hereunder during this
period shall instead be paid to the Participant on the first business day
coincident with or next following the date that is six (6) months and one day
following the Date of Termination or, if earlier, within ninety (90) days
following the death of the Participant.
(ii) Payments with respect to reimbursements of expenses shall be made promptly,
but in any event on or before the last day of the calendar year following the
calendar year in which the relevant expense is incurred. The amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, and any right to
reimbursement is not subject to liquidation or exchange for cash or another
benefit.
23.Certain Reductions; Recoupment. Notwithstanding anything herein to the
contrary, any payments or benefits payable to a Participant under this Plan are
subject to reduction to the extent that such payment or benefit would exceed the
amount permitted to be paid under any applicable Company policy as may be in
effect from time to time. Notwithstanding anything in this Plan to the contrary,
in no event shall any payment or benefit under this Plan be paid, provided or
accrued, if any such payment, provision or accrual would be in violation of
applicable law, rule or regulation (“Applicable Law”). In addition, to the
extent that any provision of Applicable Law or any recoupment policy or practice
of the Company as in effect from time to time requires any payments or benefits
paid (or provided or to be paid or provided) to a Participant to be forfeited or
recouped from the Participant, each such payment or benefit shall be subject to
forfeiture or recoupment, as applicable, and such Participant’s right to receive
or retain each such payment or benefit shall terminate.
24.Effective Date. The Plan shall be effective as of November 4, 2020 (the
“Effective Date”).
25.Definitions. As used in this Plan, the following terms shall have the
respective meanings set forth below:
(a)“Accrued Benefits” means, collectively, (i) the Participant’s Base Salary, to
the extent earned but unpaid as of the Date of Termination, (ii) Participant’s
vacation pay, to the extent accrued but unused as of the Date of Termination,
and (iii) any other compensation and/or benefits as may be due or payable to the
Participant in accordance with the terms and provisions of any plans or
agreements of the Company.
(b)“Bank” means Banc of California, N.A., a national banking association.
(c)“Base Salary” means the greater of (i) the Participant’s annual rate of base
salary as in effect on the Participant’s Date of Termination and (ii) the
Participant’s annual rate of base salary as in effect on the date of the Change
in Control.
(d)“Board” means the Board of Directors of the Company and, after a Change in
Control, the “board of directors” of the surviving corporation.
(e)“Cause” means a Participant’s (i) personal dishonesty, gross negligence,
willful misconduct, fraud or breach of fiduciary duty, in each case in
connection with the performance of services on behalf of the Company
8





--------------------------------------------------------------------------------



or otherwise in connection with the Participant’s position with the Company;
(ii) willful failure to perform the Participant’s duties for or on behalf of the
Company or its affiliates, or to follow, or cooperate in carrying out, any
lawful and reasonable material written policy adopted by the Company (including
any written code of conduct or standards of ethics applicable to employees of
the Company) or any reasonable directive from the Board or the Board of
Directors of the Bank; (iii) continued and willful neglect of the Participant’s
duties for or on behalf of the Company or its affiliates; (iv) the taking of, or
omission to take, any action that is materially disruptive of the business or
affairs of the Company, other than actions taken or omitted in good faith
consistent with the best interests of the Company and its affiliates; (v)
material breach of any provision of his or her employment agreement with the
Company; (vi) intentional violation of any material law, rule, regulation or
judicial or administrative order to which the Company or any affiliate is
subject or of any formal administrative action entered into by the Company or
any affiliate, or imposed upon any of them; (vii) conduct that results in the
Participant’s suspension or temporary or permanent prohibition or removal from
participation in the conduct of the affairs of the Company or any affiliate, or
the assessment of any material civil money penalty against the Participant, in
any such case pursuant to the rules and regulations of any applicable regulatory
agency having jurisdiction over the Company or its affiliates, or the issuance
of any permanent injunction or similar remedy by a court having jurisdiction
over the Company preventing the Participant from executing or performing his
material duties under his or her employment agreement with the Company; or
(viii) conviction of, or plea of nolo contendere to, a felony or any other crime
involving moral turpitude, whether or not in connection with the business and
affairs of the Company or its affiliates; provided, however, that the
Participant shall have thirty (30) days to cure any of the events or occurrences
described in the immediately preceding clauses, to the extent such events or
occurrences are curable; provided, further, that no act or failure to act, on
the part of the Participant, shall be considered “willful” unless it is done, or
omitted to be done, by the Participant in bad faith or without reasonable belief
that the Participant’s action or omission was in the best interests of the
Company.
(f)“Change in Control” shall be deemed to have occurred if, following the
Effective Date:
(i) any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 30% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes hereof, the following acquisitions shall not constitute a
Change in Control: (w) any acquisition directly from the Company, (x) any
acquisition by the Company, (y) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any company affiliated
with the Company, or (z) any acquisition pursuant to a transaction that complies
with clauses (iii)(A), (iii)(B) and (iii)(C) below;
(ii) individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board;
(iii) consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
Subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its Subsidiaries (each, a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and
9





--------------------------------------------------------------------------------



entities that were the beneficial owners of the Outstanding Company Common Stock
and the Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, greater than 50% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more Subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 30% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors (or, for a non-corporate entity, equivalent governing body) of the
entity resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement or of the action of
the Board providing for such Business Combination; or
(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
(g)“COBRA Coverage Period” means, for each Participant under Section 2(a), that
number of months following the Date of Termination as set forth opposite the
name of such Participant on Exhibit A hereto, and for any Participant designated
by the Committee under Section 2(b), that period of months following the Date of
Termination as determined by the Committee.
(h)“Code” means the Internal Revenue Code of 1986, as amended.
(i)“Company” means Banc of California, Inc.
(j)“Competitive Business” means any business, person or entity that is engaged,
or planning or contemplating to engage within a period of twelve (12) months, in
any business activity that is competitive with the business and business
activities engaged in by the Covered Unit(s).
(k)“Confidential Information” includes, but not be limited to, any and all
records, notes, memoranda, data, ideas, processes, methods, techniques, systems,
formulas, patents, models, devices, programs, computer software, writings,
research, personnel information, customer information, or financial information
of the Company or any of its affiliates, plans, or any other information of
whatever nature in the possession or control of the Company which has not been
published or disclosed to the general public (other than by acts of the
Participant or his or her agents in violation of Section 8(d)), or which gives
to the Company or any of its affiliates an opportunity to obtain an advantage
over competitors who do not know of or use it.
(l)“Covered Unit(s)” means: (i) during the period of the Participant’s
employment with the Company, each business unit of the Company; and (ii)
following the Date of Termination, each business unit of the Company in or for
which the Participant was employed or to which the Participant provided services
or about which the Participant obtained or had access to Confidential
Information, in each case of this clause (ii) at any time within the twenty-four
(24)-month period prior to the Date of Termination.
(m)“Customer” means, with respect to the Company or the Covered Unit(s), as the
case may be, any business, person or entity who purchased any products or
services from the Company or such Covered Unit(s) at any
10





--------------------------------------------------------------------------------



time during the preceding twenty-four (24) months (or, if after the Date of
Termination, the last twenty-four (24) months of the Participant’s employment
with the Company) and either with whom the Participant dealt in the course of
performing the Participant’s job duties for the Company or about whom the
Participant has or had Confidential Information.
(n)“Date of Termination” means (i) the effective date on which the Participant’s
employment by the Company terminates as specified in a prior written notice by
the Company or the Participant, as the case may be, to the other, delivered
pursuant to Section 11 or (ii) if the Participant’s employment by the Company
terminates by reason of death, the date of death of the Participant.
(o)“Disability” means the absence of a Participant from the Participant’s duties
with the Company on a full-time basis for ninety (90) consecutive days, or a
total of one hundred and eighty (180) days in any twelve-month period, as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Participant or the Participant’s legal representative.
(p)“Good Reason” means, without the Participant’s express written consent, the
occurrence of any of the following events after a Change in Control:
(i) a material diminution in Participant’s title, authority, duties or
responsibilities; or
(ii) a material breach by the Company of any employment agreement with the
Participant (other than a breach resulting from a reduction in compensation or
benefits that is required by a regulatory authority or applicable law or as
otherwise permitted thereunder);
provided, that, to invoke a termination with Good Reason, the Participant shall
provide written notice to the Company of the existence of one or more of the
conditions described in clauses (i) or (ii) within sixty (60) days following the
initial existence of such condition or conditions, and the Company shall have
thirty (30) days following receipt of such written notice (the “Cure Period”)
during which it may remedy the condition if such condition is reasonably subject
to cure. In the event that the Company fails to remedy the condition
constituting Good Reason during the applicable Cure Period, the Participant’s
“separation from service” (within the meaning of Section 409A) must occur, if at
all, within sixty (60) days following such Cure Period in order for such
termination as a result of such condition to constitute a termination with Good
Reason. In addition, in the event that the Participant terminates his or her
employment without Good Reason, during the period commencing on the date on
which the Company receives notice of the Participant’s termination and ending on
the earlier of (i) sixty (60) days following the receipt of such notice and such
earlier date as designated by the Company, the Company reserves the right to (a)
change or remove any of the Participant’s duties, (b) require the Participant to
remain away from the Company’s premises, and/or (c) take such other actions to
aid and assist in the transition process associated with the Participant’s
departure), and any resulting material diminution in Participant’s title,
authority, duties or responsibilities shall not constitute the occurrence of the
events set forth in paragraph (i) of this Section 25(p).
Notwithstanding anything in this Plan to the contrary, in the event of a Change
in Control, should the Chief Executive Officer of the Company remain the Chief
Executive Officer of the combined entities following a Change in Control, “Good
Reason” shall not include any change in title or change in reporting structure,
provided the Participant has no material diminution in  duties or
responsibilities, or material reduction in benefits or compensation, relative to
their position prior to the Change in Control transaction. For the avoidance of
doubt, a reduction in benefits shall not constitute “Good Reason” so long as any
such reduction is applicable to all covered persons under such benefit plan as
part of a company change in benefit plans or providers.
(q)“Potential Customer” means, with respect to the Company or the Covered
Unit(s), as the case may be, any business, person or entity targeted during the
preceding twelve (12) months (or, if after the Date of Termination, the last
twelve (12) months of the Participant’s employment with the Company) as a
customer to purchase any products or services from the Company or such Covered
Unit(s) and (i) with whom the Participant had direct or indirect contact, (ii)
for whom the Participant participated in the development or execution of the
plan to
11





--------------------------------------------------------------------------------



sell products or services of the Company or such Covered Unit(s), or (iii) about
whom the Participant otherwise has or had Confidential Information.
(r)“Qualifying Termination” means a termination of the Participant’s employment
with the Company (i) by the Company other than for Cause or (ii) by the
Participant for Good Reason. Termination of the Participant’s employment on
account of death, Disability, by the Company for Cause or by the Participant
other than for Good Reason shall not be treated as a Qualifying Termination.
Notwithstanding the preceding sentence, the death of the Participant after
notice of termination for Good Reason or without Cause has been validly provided
shall be deemed to be a Qualifying Termination.
(s)“Solicit” and “Soliciting” mean any direct or indirect communication of any
kind, regardless of who initiates it, that in any way invites, advises,
encourages or requests any person to take or refrain from taking any actions;
provided, for purposes of Section 8(a), the term “Solicit” excludes the
placement of general advertisements inviting applications for employment that
are not targeted to employees of the Company generally or any specific employees
of the Company.
(t)“Subsidiary” means any corporation or other entity in which the Company has a
direct or indirect ownership interest of 50% or more of the total combined
voting power of the then-outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors (or
members of any similar governing body) or in which the Company has the right to
receive 50% or more of the distribution of profits or 50% of the assets or
liquidation or dissolution.
(u)“Section 409A” means Section 409A of the Code, and the final Treasury
Regulations issued thereunder.
(v)“Severance Multiple” means, for each Participant under Section 2(a), the
multiple set forth opposite the name of such Participant on Exhibit A hereto,
and for any Participant designated by the Committee under Section 2(b), such
multiple as determined by the Committee.
(w)“Target Bonus” means, with respect to a Participant, the target annual cash
incentive bonus awarded to such Participant under the annual incentive plan by
the Company (or its affiliates) for the fiscal year in which the Date of
Termination occurs regardless of actual performance.




12





--------------------------------------------------------------------------------



EXHIBIT A
SEVERANCE MULTIPLES AND COBRA COVERAGE PERIOD

ParticipantSeverance MultipleCOBRA Coverage PeriodIdo Dotan1.5x18 monthsMike
Smith1x12 monthsLynn Sullivan
1.5x
18 months



13



